EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Pyles on 4/19/21.
The application has been amended as follows:
	1) Amend claim 15 as follows:
15.	(Currently Amended) The package of claim 10 further comprising:
a power switching conductive trace on the power substrate[[;]], wherein:
the at least two power semiconductor die are provided on the power switching conductive trace such that the first power switching pad of each one of the at least two power semiconductor die is directly coupled to the power switching conductive trace;
the first power switching contact is directly attached to the power switching conductive trace;
the control pad of each one of the at least two power semiconductor die is coupled to the control conductive trace via one or more wirebonds;
the control conductive trace is coupled to the control contact via one or more wirebonds;
the Kelvin connection pad of each one of the at least two power semiconductor die is coupled to the Kelvin conductive trace via one or more wirebonds;
the Kelvin conductive trace is coupled to the Kelvin connection contact via one or more wirebonds; and


2) Amend claim 22 as follows:
22.	(Currently Amended) A package for power electronics comprising:
a power substrate;
at least two power semiconductor die on the power substrate, each one of the at least two power semiconductor die comprising:
a first power switching pad and a second power switching pad;
a control pad; and
a semiconductor structure between the first power switching pad, the second power switching pad, and the control pad, the semiconductor structure configured such that a resistance of a power switching path between the first power switching pad and the second power switching pad is based on a control signal provided at the control pad;
a first power switching contact coupled to the first power switching pad of each one of the at least two power semiconductor die;
a second power switching contact coupled to the second power switching pad of each one of the at least two power semiconductor die; 
a Kelvin connection contact coupled to the second power switching pad of each one of the at least two power semiconductor die separately from the second power switching pad via a Kelvin conductive trace on the power substrate; and
a control conductive trace coupled to the control pad, wherein the control conductive trace is arranged on the power substrate and between the first power switching pad and the Kelvin conductive trace 

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937.  The examiner can normally be reached on M, W-F. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        4/19/21